UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 12b-25 Commission File No. 1-09335 NOTIFICATION OF LATE FILING (Check One): xForm 10-K ¨Form 20-F ¨Form 11-K ¨Form 10-Q ¨Form 10-D ¨Form N-SAR ¨Form N-CSR For the Period Ended: December 31, 2008 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Schawk, Inc. Full Name of Registrant n/a Former Name if Applicable 1695 River Road Address of Principal Executive Office (street and number) Des Plaines, Illinois 60018 City, State and Zip Code PART II — RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) o (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form 11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached, if applicable. PART III — NARRATIVE State below in reasonable detail why Form10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed time period.(Attach extra sheets if needed.) As a result of previously announced accounting errors that have resulted in the publication of restated financial statements and the identification of material weaknesses in the Company’s internal controls, the Company has continued its process of augmenting its financial procedures to allow for a more substantive review of its financial results and internal controls before the release of its earnings and the filing of its periodic reports.Accordingly, the Company requires additional time to complete the preparation and internal review of its Form 10-K for the fiscal year ended December31, 2008, and requires additional time for the completion of its audit by the Company's external audit firm. In addition, due to deteriorating economic conditions experienced during the latter half of 2008, the Company continues to be in the process of determining the amount of certain impairments to record for the fourth quarter of 2008 related to goodwill.Although management currently is completing the valuations required to determine the extent ofthe impairment charges, the Company expects the total amount of non-cash goodwill impairment charges to be in the range of $20 to $30 million for the fourth quarter and full year 2008.As the Company has not completed its analysis of the impairment charges, the foregoing estimate is preliminary based on management’s current expectations and is subject to change. The
